Citation Nr: 0940203	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability 
(claimed as osteoporosis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In April 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In June 2005, the Board remanded this case for further 
evidentiary development.  Thereafter, in February 2009, the 
Board denied entitlement to service connection for 
osteoporosis, also claimed as a back condition.  In August 
2009, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion to remand this claim to the 
Board.  The Board has now rephrased the issue as listed on 
the title page to better reflect the claim on appeal.


FINDINGS OF FACT

1.  The competent evidence of record does not clearly and 
unmistakably show that a back disability preexisted the 
Veteran's active service.  

2.  A back disability was not shown in service or for many 
years thereafter, and there is no competent evidence 
suggesting that the disorder is related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April 2003, November 2003, and January 2005, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A June 2006 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was readjudicated in September 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, New York State 
Workers' Compensation Board records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
submitting release forms, and providing written argument 
regarding his claim.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b)(1) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009); Paulson v. Brown, 7 Vet. App. 466, 
468 (1995).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); see Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups of a preexisting injury or disease, even in service, will 
not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 
(1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the preexisting 
condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the 
government fails to rebut the section 1111 presumption, then 
the claim is one for service connection, not aggravation.  
Id.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran originally requested service connection for 
"osteoporosis."  Subsequent correspondence and argument 
reflects that his claim for osteoporosis pertained to his 
back.  Indeed, there is no diagnosis of osteoporosis in the 
evidence of record, although "osteoarthrosis" and 
"osteoarthritis" of the back have been diagnosed.  The 
Veteran contends that he is entitled to service connection 
for a back disability because the condition is related to 
service and was aggravated by service.  He argues that the 
rigorous basic training exercises which he performed in 
service aggravated a back condition that was allegedly 
incurred prior to service at the time of a May 1963 accident 
in which he was allegedly run over by a tractor attached to a 
trailer.

The initial question is whether the Veteran had a back 
disability that was present prior to service.  In this 
instance, the report of the Veteran's July 1968 service 
induction examination was negative for any disabilities or 
defects of the spine.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2009).  In the absence 
of any clinical findings pertaining 
to a back disability at the time of the Veteran's entrance 
examination, the Board concludes, accordingly, that the 
presumption of soundness at entrance attaches.

Significantly, the competent evidence of record does not 
clearly and unmistakably show that the Veteran had a back 
disability prior to service.  The Veteran alleged that he 
received private medical treatment for two years from the 
Queens Hospital Center in New York beginning in May 1963, but 
all attempts to obtain these records have been futile, as the 
Queens Hospital Center has indicated several times that all 
such records have been destroyed due to the amount of time 
that has passed.  As such, the claims file does not contain 
any competent evidence showing any complaints, diagnosis, or 
treatment of a back disability for the Veteran prior to his 
entry into active service.  In the absence of clear and 
unmistakable evidence to show that a back disability 
preexisted the Veteran's service, the Board cannot rebut the 
section 1111 presumption of soundness.  As such, the current 
claim for service connection will be analyzed only with 
regard to whether a back disability was incurred in service.  
Any further discussion as to whether a preexisting back 
disability was aggravated in service will not undertaken, 
because as outlined above, a preexisting back disability has 
not been clearly and unmistakably shown by the competent 
evidence of record.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004) (if the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation).

As noted above, at his July 1968 service induction 
examination, the report was negative for any disabilities or 
defects of the spine.  On an accompanying July 1968 report of 
medical history, the Veteran indicated that he had not had 
any history of back problems.  At an in-service psychiatric 
examination in March 1969, the examiner noted that the 
Veteran had been in a few accidents with no apparent chronic 
effects.  However, no further description or timeline for 
these accidents was provided.  The psychiatric examiner also 
indicated that the Veteran had no physical defect warranting 
medical separation.  At his March 1969 service separation 
examination, the report was negative for any disabilities or 
defects of the spine.  On an accompanying March 1969 report 
of medical history, the Veteran indicated that he had never 
had arthritis or rheumatism; bone, joint or other deformity; 
or lameness.  However, he did not respond as to whether he 
had ever had back trouble of any kind.  Furthermore, he 
indicated that he had worn a brace or back support.  It was 
noted on this March 1969 report of medical history that the 
Veteran had been run over by a truck in 1963 and that he had 
been given disability from the New York City government in 
1963.  Under the physician's summary portion of the report, 
the examining physician noted that the Veteran wore a brace 
for backaches prior to his enlistment in the Army.

The Board notes that the Veteran's service treatment records 
reflect that he sought medical treatment in service on at 
least eight occasions, with the notes dated from August 1968 
to March 1969, indicating that such records are dated from 
the Veteran's induction to separation and are therefore 
complete.  As outlined above, his service treatment records 
are entirely negative for any complaints, diagnosis, or 
treatment of a back disability.  In this regard, the only 
notation concerning a back problem was made at the time of 
his separation on the March 1969 report of medical history, 
which described treatment prior to service with no in-service 
occurrence noted.

Five months after his discharge from service, the Veteran 
underwent a VA examination in September 1969.  On that 
occasion, he did not report any back disability.  His 
musculoskeletal system was evaluated as normal, and no 
general medical conditions were found.

To support his contentions of being involved in an accident 
prior to service, the Veteran submitted documents from the 
New York State Workers' Compensation Board.  Attending Doctor 
Reports dated from December 1988 through May 1989 indicated 
that the Veteran had low back pain for which he was referred 
to a thoracic surgeon.  Such low back pain was attributed to 
a May 25, 1963 accident wherein the Veteran allegedly fell 
off a tractor that he was riding on and was subsequently run 
over by that tractor, which was attached to a trailer.  The 
Board notes that attempts to obtain additional records from 
the New York State Workers' Compensation Board revealed that 
no other records were available.

SSA records dated from September 1996 through August 2001 
reflect the Veteran's complaints of chronic back pain.  In 
September 1996, it was noted that he was wearing a back 
brace.  In August 2001, it was noted that he had had a back 
injury while in his teens. VA X-rays taken in August 2001 
showed minimal scoliosis and degenerative joint disease of 
the thoracolumbar spine.

The Veteran was afforded a physical examination in October 
2001 in pursuit of obtaining disability benefits from the 
SSA.  On this occasion, the Veteran complained of a bad back 
as well as other disorders.  The Veteran reported that, at 16 
years of age, he was in an accident in which he was run over, 
and that his pain had been getting worse in the last 10 
years.  The Board notes that this examination took place more 
than 30 years after the Veteran's discharge from active 
service.

VA treatment records dated from January 2002 through April 
2005 reflect the Veteran's complaints of chronic back pain 
and treatment for osteoarthrosis involving the spine.

At his April 2005 hearing, the Veteran testified that he had 
sustained a serious injury to his back approximately 18 
months prior to his entry into service, when he was run over 
by a tractor.  (The Board notes that such testimony is 
inconsistent with the other evidence of record regarding the 
date of such an accident.)  He contended that he did not have 
proper time for his injuries to heal before he was drafted 
into the service.  The Veteran alleged that he had reported 
his preexisting back condition at the time he was drafted, 
but that such report was ignored.  He then argued that the 
rigorous basic training exercises which he performed in 
service allegedly aggravated his preexisting back condition.  
He described these basic training exercises to include 
performing on the horizontal bars, running, jogging, 
marching, jumping, doing push-ups, and play-fighting with 
other troops.  The Veteran testified that while he was in 
service, he went to sick call on a regular basis to complain 
about back pain and that he would be given a pain pill before 
being sent back to his company.  He acknowledged that he had 
never been hospitalized in service.

Continuing his April 2005 hearing testimony, the Veteran 
stated that following his discharge from service, he first 
sought treatment for his back in late 1969 or in the early 
1970s at a VA hospital in New York City.  (The Board notes 
that the file contains August 1969 treatment records from the 
New York, New York VA Medical Center that are irrelevant to 
any back disability.  Attempts to obtain additional records 
from that facility revealed that no other records were 
available.)  He then confirmed that he did not receive any 
treatment for his back from approximately 1970 until 
recently, and that he reported that he just took over-the-
counter pain medication during that interim.  While the 
Veteran affirmed that no physician had ever attributed his 
current back disability to service, he reported that his VA 
physician had told him that his current back pain could be 
from a previous injury or partially hereditary.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
back disability.  In this regard, the Board finds the 
Veteran's testimony to be not credible with regard to his 
reports of going to sick call on a regular basis in service 
to complain about back pain, in light of the fact that the 
service treatment records are entirely negative for any 
complaints, diagnosis, or treatment of a back disability 
during his six months of active service.  Furthermore, at the 
September 1969 VA examination which took place five months 
after his discharge from service, he did not report any back 
disability, and his musculoskeletal system was evaluated as 
normal.  In short, based on the other evidence of record and 
the length of time that has passed since service, the Board 
finds that the Veteran's recollection of treatment for back 
pain in service is simply too unreliable to be credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider conflicting statements of the Veteran in 
weighing credibility).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of a back 
disability in service or for many years thereafter, and there 
is no competent or credible evidence to suggest a possible 
association between his back disability and service.  Thus, 
under these circumstances, there is no duty to provide a 
medical examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran himself believes that there is 
a medical nexus between his back disability and his military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as the 
etiology of his spine disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's back disability was 
not shown in service or for many years thereafter, 
and has not been shown by competent and probative medical 
evidence to be related to his active service.  Accordingly, 
service connection for a back disability is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability 
(claimed as osteoporosis) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


